DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021 has been entered.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a cable conductor, comprising: a conductor portion; and an insulating material covering the conductor portion, wherein the conductor portion comprises a plurality of conductive materials electrically connected to each other and having different characteristics, wherein the conductor portion has a rectangular cross-section perpendicular to a longitudinal direction and the plurality of conductive materials comprises a first conductive material and a second conductive material, the first conductive material comprises a higher strength than the second conductive material, the second conductive material comprises a higher conductivity than the first conductive material,  the first conductive material and the second conductive material are formed separately from each other, and the first conductive material and the second conductive material are overlapped to form the conductor portion (claim 1).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claim 1 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed January 7, 2021, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “It is respectfully submitted that Jin, Ogue, or any other cited references fail to disclose each and every element of claim 1" is persuasive and therefore claim 1 has been allowed.  Specifically, none of the cited references teach the claim elements of claim 8 in combination with other claim limitations and therefore claim 1 is allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
January 14, 2021